           Case 19-03459 Document 60 Filed in TXSB on 08/05/19 Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                  ENTERED
                                                                                  08/05/2019

 ---------------------------------------- x
                                             :          CHAPTER 11
In re:                                       :
                                             :          Case No.: 15-34287 (MI)
BLACK ELK ENERGY OFFSHORE                    :
OPERATIONS, LLC                              :
                                             :
                                  Debtor.    :
                                             :
 ---------------------------------------- x
                                             :
RICHARD SCHMIDT, LITIGATION TRUSTEE,         :
                                             :
                                  Plaintiff, :
                                             :
                  -against-                  :          Adversary No.: 19-03370
                                             :
BARBARA NORDLICHT AS REPRESENTATIVE OF :
THE ESTATE OF JULES NORDLICHT, BARBARA       :
NORDLICHT AS TRUSTEE OF THE JULES AND        :
BARBARA NORDLICHT FOUNDATION INC.,           :
SHLOMO AND TAMAR RECHNITZ, MORRIS FUCHS, :
THE SHMUEL FUCHS FOUNDATION INC., FCBA       :
TRUST, SOL WERDIGER, AARON PARNES, MN        :
CONSULTING NY LLC, and GREAT LEGACY OF       :
NEW YORK CORP. PENSION PLAN, ORA GICHTIN,:
DAVID GICHTIN, ABRAHAM GROSSMAN, and
PLATINUM FI GROUP LLC,
                                             :
                                Defendants.  :
                                             :
 ---------------------------------------- x




878636.3
             Case 19-03459 Document 60 Filed in TXSB on 08/05/19 Page 2 of 4



RICHARD SCHMIDT, LITIGATION TRUSTEE,          :
                                              :
                                   Plaintiff, :
                                              :
                    -against-                 :                                     Adversary No.: 19-03459
                                              :
BERNARD FUCHS, LEON MEYERS,                   :
MEADOWS CAPITAL, LLC,                         :
GOLDA WILK, SHLOIME WAGSCHAL, DRESDEN         :
INVESTMENTS LTD., ESTATE OF MARCOS KATZ, :
ADELA KATZ, BERNARD W. EDELSTEIN, PERL        :
EQUITY HOLDINGS, LLC, SHELDON PERL, and       :
LEGACY INVESTMENT PARTNERS, LLC,              :
                                              :
                                 Defendants.  :
                                              :
 ---------------------------------------- x
                                              :
RICHARD SCHMIDT, LITIGATION TRUSTEE,          :
                                              :
                                   Plaintiff, :
                                              :
                    -against-                 :                                     Adversary No.: 19-03460
                                              :
DITMAS PARK CAPITAL, L.P., ROCKWELL           :
FULTON CAPITAL L.P., MIND BODY AND SOUL       :
CO. LTD., HUANG LAI TSU HSAI, NYROY, ROYAL :
BANK OF CANADA and BENEFICIAL OWNERS OF :
ACCOUNTS HELD IN THE NAME OF NYROY,           :
                                              :
                                  Defendants. :
                                              :
 ---------------------------------------- x

                         ORDER TO SEVER AND CONSOLIDATE CERTAIN
                         DEFENDANTS INTO ADVERSARY PROCEEDINGS

           This Court, having reviewed and approved the Joint Stipulation to Sever and Consolidate

Certain Defendants into Adversary Proceedings, hereby ORDERS that:

                  1. Defendants Sheldon Perl, Perl Equity Holdings LLC and Golda Wilk in the
                     Fuchs Action 1; Adversary No. 19-03459, and Defendants Beneficial Owners of
                     Accounts held in the name of NYROY in the Ditmas Park Action, Adversary
                     No. 19-03460, are severed from those respective adversary proceedings and

1
    Capitalized terms in this order shall have the meaning defined in the Parties’ Joint Stipulation.
                                                             9

878636.3
           Case 19-03459 Document 60 Filed in TXSB on 08/05/19 Page 3 of 4



                 consolidated into the Nordlicht Action, Adversary No. 19-03370. This
                 severance and consolidation occurs for purposes of administrative benefit and
                 without causing either delay or prejudice to the rights of any party.

              2. Defendants Ditmas Park Capital LP and Rockwell Fulton Capital LP from the
                 Ditmas Park Action, Adversary No. 19-03460, are severed from that respective
                 adversary proceeding, and consolidated into the Fuchs Action, Adversary No.
                 19-03459. This severance and consolidation occurs for purposes of
                 administrative benefit and without causing either delay or prejudice to the rights
                 of any party.

              3. Defendants Shloime Wagschal, Dresden Investments Ltd, Adela Katz, and the
                 Estate of Marcos Katz from the Fuchs Action, Adversary No. 19-03459, are
                 severed from that respective adversary proceeding, and consolidated into the
                 Ditmas Park Action, Adversary No. 19-03460. This severance and
                 consolidation occurs for purposes of administrative benefit and without causing
                 either delay or prejudice to the rights of any party.

              4. Once this Order has been entered, the Trustee shall file in the Nordlicht Action
                 the Complaints from the Fuchs and Ditmas Park Actions, which shall be the
                 operative complaints against the Nordlicht-Consolidated Defendants unless and
                 until the Trustee amends the Complaint in the Nordlicht Action. The
                 Complaints against the Nordlicht-Consolidated Defendants from the Fuchs
                 Action and the Ditmas Park Actions shall be deemed filed in the Nordlicht
                 Action as of May 8, 2019 for all purposes. This severance and consolidation
                 occurs for purposes of administrative benefit and without causing either delay or
                 prejudice to the rights of any party.

              5. Once this Order has been entered, the Trustee shall file in the Fuchs Action the
                 Complaint from the Ditmas Park Action, which shall be the operative complaint
                 against the Fuchs-Consolidated Defendants unless and until the Trustee amends
                 the Complaint in the Fuchs Action. The Complaint against the Fuchs-
                 Consolidated Defendants from the Ditmas Park Action shall be deemed filed in
                 the Fuchs Action as of May 8, 2019 for all purposes. This severance and
                 consolidation occurs for purposes of administrative benefit and without causing
                 either delay or prejudice to the rights of any party.

              6. Once this Order has been entered, the Trustee shall file in the Ditmas Park
                 Action the Complaint from the Fuchs Action, which shall be the operative
                 complaint against the Ditmas Park-Consolidated Defendants unless and until
                 the Trustee amends the Complaint in the Ditmas Park Action. The Complaint
                 against the Ditmas Park-Consolidated Defendants from the Fuchs Action shall
                 be deemed filed in the Ditmas Park Action as of May 8, 2019 for all purposes.
                 This severance and consolidation occurs for purposes of administrative benefit
                 and without causing either delay or prejudice to the rights of any party.


                                                10

878636.3
           Case 19-03459 Document 60 Filed in TXSB on 08/05/19 Page 4 of 4



              7. Once this Order has been entered, the Clerk of Court shall amend the caption in
                 the Nordlicht, Fuchs, and Ditmas Park Actions to reflect the severances and
                 consolidations outlined in this order.

              8. The Nordlicht-Consolidated Defendants shall file in the Nordlicht Action their
                 answer or response to their respective Complaints and serve their initial
                 disclosures on or before August 7, 2019, and thereafter be bound by the Case
                 Management Order entered in the Nordlicht Action; except that defendant
                 Golda Wilk shall file her answer or response in the Nordlicht Action and serve
                 her initial disclosures on or before the date that is the later of (a) September 30,
                 2019, or (b) 14 days from the filing of an amended complaint in the Nordlicht
                 Action that incorporates the allegations against her, and thereafter be bound by
                 the Case Management Order entered in the Nordlicht Action.

      SO ORDERED on July _____, 2019.
Signed: August
        October05,
                17,2019
                    2018

                                                      ____________________________________
                                                                     Marvin Isgur
                                                  Marvin Isgur
                                                           United States Bankruptcy Judge
                                                  United States Bankruptcy Judge




                                                 11

878636.3
